Citation Nr: 0117866	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  00-23 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for pelvic inflammatory 
disease, left salpingo-oophorectomy, and benign hemorrhagic 
follicular cyst. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from November 1979 to 
December 1982.

This case arises on appeal from an April 2000 rating decision 
issued by the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO), that denied the above 
claims.  

In November 2000, the veteran requested that she be scheduled 
for a personal hearing before a member of the Board in 
Washington, D.C.  She was notified that she was scheduled for 
such a hearing on July 17, 2001.  In a statement received at 
the Board on June 21, 2001, she requested that she be 
rescheduled for a video-conference hearing before a member of 
the Board.  See 38 C.F.R. § 20.702(c) (2000).  Accordingly, 
while the Board sincerely regrets the delay, in order to 
afford the veteran due process the case must be remanded to 
the RO for an appropriate hearing to be scheduled.

The claim is REMANDED for the following:

Schedule the veteran for a video-
conference hearing before a member of the 
Board in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until she is so informed.  She has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


